16/063,834
First Named Inventor
WANG
Title
Seismic Well Ties Using Blocking Schemes
File Location
16063834 WANG


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
Applicant’s claim for priority to PCT/US2016/018596 02/19/2016 under 35 U.S.C. § 371 is acknowledged.
Information Disclosure Statement
Information Disclosure Statements filed on 6/19/2018 and 6/10/2020 are acknowledged and their contents have been considered.
Pending Claims
Claims 1-20 are pending for examination. Claims 1, 9 and 18 are independent. 
Claims 1-20 are currently amended. 
Response to Amendment
This Office Action is in response to Applicant’s Amendment and Remarks dated 3/2/2021.
Response to Arguments
Applicant’s arguments have been considered and Examiner responds as follows (Applicant's arguments appear indented and in italics): 
Response to arguments under 35 U.S.C. § 101 
Claims 1-17 were rejected under 35 U.S.C. § 101 as allegedly being directed to an abstract idea. Although Applicant respectfully disagrees that the claims are directed to abstract ideas, the claims have been amended to advance prosecution. In particular, independent claim 1 has been amended to include step of "positioning one or more well-logging tools in a wellbore to generate well log data corresponding to an area of a subterranean formation adjacent to the wellbore." Independent claim 9 has been amended to involve "generat[ing] a seismic well tie...and generat[ing] a graphical output for display on a display device indicating the seismic well tie for use by a well operator in determining properties of the subterranean formation at specific depths in the wellbore." Both of these addition claim features further tie the claims to practical applications. For example, the amendments to claim 1 involve physically positioning a physical well-logging tool into a wellbore to generate well log data. Such claim features are not abstract ideas, and they tie the other claim steps to a particular environment and practical application.
The Examiner accepts this argument as integrating the abstract idea(s) into a practical application requiring a particular machine (a well-logging tool) to gather a particular type of data in a particular technological area in Claim 1.  With this particular machine a part of the process, the Examiner finds a practical application.  A similar analysis applies to previously-identified as eligible Claim 18.
As another example, the amendments to claim 9 involve generating a seismic well tie and generating graphical information indicating the seismic well tie for use by a well operator in determining properties of the subterranean formation at specific depths in the wellbore. This is also a practical application.
The Examiner disagrees with the argument pertaining to independent Claim 9.  The particular machine (e.g., well-logging tools) found in representative Claims 1 is absent from Claim 9.  The well-log data is received from an unspecified source and is thus just a label that merely suggests a general link to an area of technology.  In other words, the claim is directed to abstract mathematical processing in a labeled context, rather than a reasonably limited practical application considered in Step 2A, prong 2.
Response to arguments under 35 U.S.C. § 103 
The independent claims also now involve "receiving a constraint on velocity changes applicable to the respective sample values associated with one or more blocks of the plurality of blocks of samples." None of the cited references disclose or make obvious these claims features.

The Examiner finds persuasive the argument earlier presented in the interview about how the present invention deals with the alignment of both seismic data and well log data by first dividing that data into blocks and then applying a velocity constraint in the process of aligning that data. Guillaume was argued not to address both of these types of data (addressing only the seismic data). The parties also discussed the co-depthing constraints of Guillaume, which is also found to be a distinguishing argument.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:


Rejection
Claim(s) 9-17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claim(s) than the abstract idea itself. These Ineligible Claim(s) are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347, 110 USPQ2d 1976 (2014) [hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012) [hereinafter “Mayo”]. The Ineligible Claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.
Summary of Analysis (See Detailed Analysis of the Claims, below)
This summary is provided for the convenience of the reader and to provide a quick overview of the analysis. Please see the Detailed Analysis of the Claims, set forth below. In the case of inconsistency between the following summary and the Detailed Analysis of the Claims, the latter should be relied upon to explain the rejection.
Step 1 (Statutory Subject Matter)
Claim(s) 1-20 recite statutory subject matter, subject to further review under the Alice/Mayo judicial exception test.
Step 2A, Prong 1 (Abstract Idea)
Claim(s) 1-20 recite an abstract idea in the enumerated categories.
Step 2A, Prong 2 (Practical Application)
Claim(s) 9-17 do not recite a practical application of the abstract idea identified in Prong 1.
Claim(s) 1-8 and 18-20 recite a practical application of the abstract idea identified in Prong 1.
Step 2B (Significantly More)
Claim(s) 9-17 do not recite significantly more than the abstract idea identified in Step 2A, Prong 1 or reciting a practical application in Step 2A, Prong 2.
Claim(s) 1-8 and 18-20 are not considered under Step 2B.
Detailed Analysis of the Claims.
The claims are reproduced immediately below to explain the detailed analysis the Examiner undertook to determine the eligibility of the claim(s) under 35 U.S.C. §101. The eligibility analysis is detailed in MPEP §2106 and the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register vol. 84, No. 4. pp. 50-57 on January 7, 2019 (the “2019 Guidance”).  
The 35 U.S.C. § 101 analysis involves several steps and sub-steps. Step 1 is detailed in MPEP §2106.03. Step 2A, Prongs 1 and 2 are detailed in the 2019 Guidance, which is incorporated into the most recent revision of MPEP §2106.04. Step 2B is detailed in MPEP §2106.05. Steps 2A and 2B represent steps 1 and 2 of the Alice/Mayo Test.
Eligibility Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under Step 1 of the Guidance analysis, the Claim(s) belong to the statutory class(es) of a process (method Claim(s) 1-8) and a machine (system/apparatus Claim(s) 9-20). This first step confirms that the invention identifies as one or more statutory classes, before determining in the following steps whether a judicial exception applies.
Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception (2019 Guidance)
The determination of whether the claim is directed to a Judicial Exception is conducted as follows: Step 2A is divided into prong 1 and prong 2 analysis according to the procedure as set forth in the 2019 Guidance (superseding MPEP §2106.04). If the claim(s) are found ineligible at either of the prongs under Step 2A, the claims are further considered at Step 2B, as detailed in MPEP §2106.05.
The following claim markup is offered to detail the Examiner’s analysis of the claims as a whole, by applying the procedure detailed in the 2019 Guidance and the MPEP.
Those portions of the claim appearing in bold font have been identified for analysis as an abstract idea under Step 2A, Prong 1 of the 2019 Guidance. These bold font phrases are followed by one or more footnotes to either explain which of the categories of abstract idea enumerated by the 2019 Guidance that was applied or to state that the phrase does not fit one of the enumerated categories. If no abstract idea was identified at Step 2A, prong 1, the analysis finds the claim(s) eligible and the 
If Step 2A, prong 2, is reached, those portions of the claim appearing in regular and underlined font were first considered for whether the abstract idea has been incorporated into a practical application. The recitation identified by regular and underlined font are followed by a footnotes explaining the Examiner’s analysis under Step 2A, prong 2, of the 2019 Guidance. If a practical application was identified at Step 2A, prong 2, the analysis finds the claim(s) eligible and the analysis concludes. 
Eligibility Step 2B: Whether a Claim Amounts to Significantly More
If no practical application was identified at Step 2A, prong 2, then the claims are further considered at Step 2B to determine whether the recitation indicated by regular and underlined font represent significantly more than the abstract idea and thus constitute an inventive concept (either individually or as an ordered combination) under Step 2B of the Alice/Mayo test.  These identified phrases will be followed by an additional footnote applying the MPEP, Step 2B analysis to the identified recitation by regular and underlined font.
Those portions of the claim in regular font represent preamble material previously address or are otherwise insignificant to the interpretation of the claim. 
In the following analysis, each claim has been reviewed as an ordered combination by detailed analysis of each limitation of the claim to identify recitation of abstract ideas and the further limitations that might provide significantly more than the abstract idea itself. The ordered combination is considered as part of the process outlined in MPEP §2106 and 2019 Guidance.
Claim Markup:
9. (Currently Amended) A computing device, comprising: a processing device; and a memory device in which instructions executable by the processing device are stored for causing the processing device to  [Apply It1]  [Generic Computer2]: receive well log data corresponding to an area of a subterranean formation adjacent to a wellbore [Extra-solution Activity3]  [Pre-Solution Activity4]; group samples of data derived from well log data into a plurality of blocks of samples, wherein each block of the plurality of blocks of samples includes respective sample values  [Mental Processes7]; receive seismic data for the area of the subterranean formation; receive a constraint on velocity changes applicable to the respective sample values associated with one or more blocks of the plurality of blocks of samples  [Extra-solution Activity3]  [Pre-Solution Activity4]; and generate a seismic well tie by correlating the samples of data with the seismic data , the samples of data being correlated with the seismic data by shifting at least some of the respective samples values associated with the one or more blocks subject to the constraint on velocity changes [Mathematical Concept5]; and generate a graphical output for display on a display device indicating the seismic well tie [Extra-solution Activity3]  [Post-Solution Activity6] for use by a well operator in determining properties of the subterranean formation at specific depths in the wellbore [Mental Processes7]. 
10. (Currently Amended) The computing device of claim 9, wherein the memory  [Apply It1]  [Generic Computer2] device includes a blocking scheme associated with the well log data and defining boundaries of the plurality of blocks of samples  [Mental Processes7]. 
11. (Currently Amended) The computing device of claim 9, wherein samples of data are grouped into the plurality of blocks of samples based on a lithology within one or more geological layers in the subterranean formation  [Mental Processes7]. 
12. (Currently Amended) The computing device of claim 9, wherein the memory device further comprises instructions that are executable by the processing device for causing the processing device  [Apply It1]  [Generic Computer2] to identify alignment errors between the samples of data and the seismic data by comparing each of the samples of data to a plurality of measurements of the seismic data to create an error matrix  [Mathematical Concept5]. 
13. (Currently Amended) The computing device of claim 9, wherein the memory device further comprises instructions that are executable by the processing device [Apply It1]  [Generic Computer2] for causing the processing device to accumulate alignment errors between the respective sample values and the seismic data corresponding to each block of the one or more blocks-e-f g  [Mathematical Concept5]. 
14. (Currently Amended) The computing device of claim 9, wherein the memory device further comprises instructions that are executable by the processing device [Apply It1]  [Generic Computer2] for causing the processing device to: determine a shift path using a minimum accumulated alignment error corresponding to each block of the one or more blocks as points in the shift path; and use the shift path to shift a set of the respective sample values to match the seismic data  [Mathematical Concept5]. 
15. (Currently Amended) The computing device of claim 9, wherein the respective sample values include velocity values derived from the well log data, and wherein the constraint on velocity changes is configured to produce: (1) a constant velocity for each of the respective sample values within the one or more blocks, (2) a linear change in velocity for each of the respective sample values within the one or more blocks, or (3) a non-linear change in velocity for each of the respective sample values within the one or more blocks  [Extra-solution Activity3]  [Pre-Solution Activity4]. 
16. (Currently Amended) The computing device of claim 9, wherein the plurality of blocks of samples includes a first block having the constraint on velocity changes to the respective sample values within the first block, and wherein the plurality of blocks of samples includes a second block having a different constraint on changes to the respective sample values within the second block  [Extra-solution Activity3]. 
17. (Currently Amended) The computing device of claim 9, wherein the plurality of blocks of samples includes a first block having a first size and a second block having a second size that is greater than the first size  [Apply It1]  [Generic Computer2]. 

Allowable Subject Matter
Claims 1-8 and 18-20 are allowed.  All previous rejections and objections as to those claims have been resolved and withdrawn.

The following is the Examiner's statement of reasons for allowance:

Claims 1-8.
Independent Claim 1 is allowed because the closest prior art, Horne et al. (U.S. Pub. No. 2009/0043554; hereinafter "Horne") in view of Hsu et al. (U.S. Pub. No. 2011/0170373; hereinafter "Hsu") AND Guillaume et al. (U.S. Pub. No. 20160341835; hereinafter "Guillaume"), fails to anticipate or render obvious:
grouping, by a processing device, samples of data derived from the well log data into a plurality of blocks of samples, wherein each block of the plurality of blocks of samples includes respective sample values...; receiving, by the processing device, a constraint on velocity changes applicable to the respective sample values associated with one or more blocks of the plurality of blocks of samples; and correlating, by the processing device, the samples of data with the seismic data by shifting at least some of the respective sample values associated with the one or more blocks subject to the constraint on velocity changes, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent Claims 2-8 are allowed by virtue of their dependence on Independent Claim 1.

Claims 18-20.
Independent Claim 18 is allowed because the closest prior art, Horne et al. (U.S. Pub. No. 2009/0043554; hereinafter "Horne") in view of Hsu et al. (U.S. Pub. No. 
receive the seismic data; receive a constraint on velocity changes applicable to the respective sample values associated with one or more blocks of the plurality of blocks of samples; and correlate the samples of data with the seismic data by shifting at least some of the respective sample values associated with the one or more blocks subject to the constraint on velocity changes, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent Claims 19-20 are allowed by virtue of their dependence on Independent Claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Comparison of Claims to the Prior Art

Claims 9-17 are not rejected over the prior art for the following reasons:  

Claims 9-17.
Independent Claim 1 is distinguished over the closest prior art because the closest prior art, Horne et al. (U.S. Pub. No. 2009/0043554; hereinafter "Horne") in view 
receive well log data corresponding to an area of a subterranean formation adjacent to a wellbore... receive seismic data for the area of the subterranean formation; receive a constraint on velocity changes applicable to the respective sample values associated with one or more blocks of the plurality of blocks of samples; and generate a seismic well tie by correlating the samples of data with the seismic data , the samples of data being correlated with the seismic data by shifting at least some of the respective samples values associated with the one or more blocks subject to the constraint on velocity changes, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent Claims 10-17 are distinguished over the prior art of record by virtue of their dependence on Independent Claim 9.
Conclusion
Claim 1-20 are pending for examination in this Office Action.  Claims 1-8 and 18-20 are allowed.  Claims 9-17 remain rejected because they have not overcome the 35 U.S.C. § 101 rejections, but may become allowable over art if amended or persuasively argued to overcome those rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752. The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 



/MARK I CROHN/Examiner, Art Unit 2857   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See also, MPEP 2106.05(f).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 30. [ID:(S2AP2)1110]
        2 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Generic Computer.  Alice Corp.  “We conclude that the method claims, which merely require generic computer implementation, fail to transform that abstract idea into a patent eligible invention,” Alice Corp., slip op. 13-298, at 10. [ID:(S2B)1590]
        3 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element adds insignificant extra-solution activity to the judicial exception. See also, MPEP 2106.05(g).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 31. [ID:(S2AP2)1120]
        4 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Pre-Solution Data Gathering.  MPEP 2106.05(g); MPEP 2106.05(g)(3).  "The term extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.   An example of pre-solution activity is a step of gathering data for use in a claimed process...Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)... Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016 (presenting offers and gathering statistics amounted to mere data gathering)."  [ID:(S2B)1620]
        5 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations.   MPEP 2106.04(a)(2)(I)  The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981); and a mathematical formula for hedging, Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010).  [ID:(S2AP1)1010]
        6 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Post-Solution Reporting.  MPEP 2106.05(g)(3).  The term extra-solution activity can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.“  [T]he prohibition against patenting abstract ideas cannot be circumvented by . . . adding insignificant postsolution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010). [ID:(S2B)1630]
        7 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  MPEP 2106.04(a)(2)(III)  The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same)...Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. [ID:(S2AP1)1030]